DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 01/28/2022 has been entered.  Claims 1-5, 7-9, 11-19 and 21-22 are currently pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krell (US 3,823,434 A).
Regarding claim 1, Krell discloses a device (a ski boot heater 4; fig. 2; col. 2, ll. 1-15; claim 1), comprising: 
a body (the body portion of the heater; see fig. 2) having a top segment (see annotated fig. 2), a heel portion (see annotated fig. 2), and a toe projection (see annotated fig. 2), the body extending vertically from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 2); 

a cap (screw closure 5; fig. 2; col. 2, ll. 1-15) disposed on the top segment of the body (see annotated fig. 2).

    PNG
    media_image1.png
    598
    850
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 3,823,434 A

Regarding claim 2, Krell discloses the device of claim 1, and further discloses the device further comprising a spine (a bottom portion and a rear portion of the body, which provides support to the heater and maintains the shape of the heater; see annotated fig. 2) disposed in the body (see annotated fig. 2).
Regarding claim 3, Krell discloses the device of claim 2, and further discloses wherein the spine bends around the heel portion of the body (see annotated fig. 2).
Regarding claim 4, Krell discloses the device of claim 3, and further discloses wherein the spine extends upwardly from the heel portion along the body (see annotated fig. 2).
Regarding claim 5, Krell discloses the device of claim 3, and further discloses wherein the spine extends horizontally towards the toe projection (see annotated fig. 2).
Regarding claim 7, Krell discloses the device of claim 1, and further discloses wherein the body and the retainer are made from a form fitting material (col. 2, ll. 1-9, 16-21; claim 1).
Regarding claim 9, Krell discloses the device of claim 1, and further discloses wherein the cap is one of a threaded cap (screw closure 5; fig. 2; col. 2, ll. 1-15) and a friction fit cap.
Regarding claim 11, Krell discloses a system, comprising: 
a ski boot (col. 1, ll. 1-5; claim 1), and 
a footwear warming device (a ski boot heater 4; fig. 2; col. 2, ll. 1-15; claim 1), the footwear warming device comprising: 
a body (the body portion of the heater; see fig. 2) having a top segment (see annotated fig. 2), a heel portion (see annotated fig. 2), and a toe projection (see annotated fig. 2), the body extending vertically from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 2); 

a cap (screw closure 5; fig. 2; col. 2, ll. 1-15) disposed on the top segment of the body (see annotated fig. 2).
Regarding claim 12, Krell discloses the system of claim 11, and further discloses the system further comprising a spine (a bottom portion and a rear portion of the body, which provides support to the heater and maintains the shape of the heater; see annotated fig. 2) disposed in the body of the footwear warming device (see annotated fig. 2).
Regarding claim 13, Krell discloses the system of claim 12, and further discloses wherein the spine bends around the heel portion of the body (see annotated fig. 2).
Regarding claim 14, Krell discloses the system of claim 13, and further discloses wherein the spine extends upwardly from the heel portion along the body (see annotated fig. 2).
Regarding claim 15, Krell discloses the system of claim 13, and further discloses wherein the spine extends horizontally towards the toe projection (see annotated fig. 2).
Regarding claim 16, Krell discloses the system of claim 11, and further discloses wherein the retainer is foldable (the heater, including the retainer, made of an elastic and collapsible material and is foldable; col. 2, ll. 1-5, 16-21; claim 1).
Regarding claim 17, Krell discloses the system of claim 11, and further discloses wherein the body and the retainer are made from a form fitting material (col. 2, ll. 1-9, 16-21; claim 1).
Regarding claim 19, Krell discloses the system of claim 11, and further discloses wherein the cap is one of a threaded cap (screw closure 5; fig. 2; col. 2, ll. 1-15) and a friction fit cap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krell (US 3,823,434 A).
Regarding claim 8, Krell discloses the device of claim 7, but does not explicitly disclose wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable and flexible material for the body and the retainer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 18, Krell discloses the system of claim 17, but does not explicitly disclose wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable and flexible material for the body and the retainer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 87205736 U) in view of a commercially available product "HomeTop Premium Classic Rubber Hot Water Bottle, Great for Pain Relief, Hot and Cold Therapy" by HomeTop  (hereinafter "HomeTop")
Regarding claim 21, Wang discloses a device (a hot water bag; fig. 1; see English translation; page 4, para. 2), comprising: 
a body (hollow bag body 3; fig. 1; page 4, para. 5) having a top segment (upper portion 2; fig. 1; page 4, para. 5), a heel portion (see annotated fig. 1), and a toe projection (see annotated fig. 1), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 1); 
a retainer (a top portion having a trumpet shape; see annotated fig. 1; fig. 1; page 4, para. 5) disposed about a circumference of the top segment of the body (see annotated fig. 1; fig. 1; page 4, para. 5); 
a cap (cover 2; fig. 1; page 4, para. 5) disposed on the top segment of the body (fig. 1; page 4, para. 5). 

Wang further discloses wherein the retainer is made of rubber (fig. 1; page 4, para. 3).   Wang does not explicitly disclose wherein the retainer being foldable in a first direction toward the heel portion and further foldable in a second direction which is opposite of the first direction.  However, one of ordinary skill of the art would recognize that a rubber material used for a hot water bag intended for human use is generally flexible and thus foldable.  Further, HomeTop teaches a hot water bag intended for human use (see the pictures and description) made of 100% natural rubber (page 5), which is a flexible and foldable material; thereby a topmost portion, i.e., a retainer part, of the hot water bag being foldable either downward or upward (see the pictures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rubber material of the retainer as disclosed by Wang, with wherein the rubber material being flexible and foldable as taught by HomeTop, in order to provide a one-piece of flexible hot water bag thereby providing comfort to a user.  By this combination, the retainer of Wang would be foldable in a first direction toward the heel portion and further foldable in a second direction which is opposite of the first direction.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a flexible rubber material for the retainer, since such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Wang and HomeTop, in combination, disclose the device of claim 21, and Wang further discloses wherein the bearing structure supports the device when installed in the boot such that the device remains upright in the boot when the bearing structure rests on the opening of the boot (when in use, the trumpet-shaped rubber retainer resting on the opening of the shoe would enable the device keeping an upright position in the shoe; see fig. 1).

    PNG
    media_image2.png
    658
    906
    media_image2.png
    Greyscale

Annotated Fig. 1 from CN 87205736 U

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 01/28/2022 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that Krell only teaches that the entire shoe heater may be folded-up and does not disclose or suggest that the retainer is foldable.
Examiner's response: Examiner respectfully disagrees.  Krell discloses that the entire shoe heater, include the retainer, is made of an elastic rubber or plastic that renders the heater collapsible and foldable.  As material determines the characteristics of a structure, the retainer formed from the elastic rubber or plastic material is foldable as well, which is an inherent property.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732